GOXE, District Judge.
I am convinced thafthe claimant did not agree to furnish board to tbe libelant until tin; Idlehour commenced her regular trips. After the crew were assembled arrangements could be made for boarding them together, not before. This would seem to be in accordance with custom and common sense. The claim for board prior to June 9th, is, therefore, disallowed.
The contract was clearly by the month and not by the day. The proof discloses no other agreement. The court cannot consider, what the claimant intended to do but only what the parties actually did do. The deductions for May 30 and June 2 were unauthorized. If shipowners would observe ordinary precautions and require these; agreements to be in writing controversies lilce the-present would seldom occur.
The regulation that the crew of the Idlehour should dress in uniform was a. perfectly proper one. In fact the claimant would have been subject to censure had he attempted to run an excursion steamer manned by a crew clad in the motley garments of landsmen. It is hardly to he supposed that every item of detail like this would have been remembered at the time the original agreement was made. Although the libelant objected at the outset he subsequently agreed to the purchase of the uniform.
The discharge was unauthorized. There was nothing in the libel-ant’s conduct to warrant it. Tbe claims of mariners for wages are highly favored by the courts and discharges are not justified unless for causes far gra ver than anything developed by this evidence. The Superior, 22 Fed. 927; The Garnet, 3 Sawy. 350, Fed. Cas. No. 5,244; The Maria, 1 Blalchf. & H. 331, Fed. Cas. No. 9,074; The Mentor, 4 Mason, 84, Fed. Cas. No. 9,427. It follows that the libelant is entitled to a decree for $59.90, and costs.